Citation Nr: 0740233	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for melanoma, as a 
result of exposure to herbicides.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  He served in the Republic of Vietnam from 
November 26, 1965 to November 26, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of service connection for tinnitus is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of an anxiety 
disorder.

2.  Competent medical evidence does not reveal that the 
veteran's melanoma is causally related to his active service 
or any incident thereof, or that it was manifested within one 
year of service.


CONCLUSIONS OF LAW

1.  Claimed anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  Melanoma was not incurred as a result of the veteran's 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A December 2003 VA 
notice and duty to assist letter was sent to the veteran 
prior to the initial AOJ decision in this matter.  This 
letter informed the appellant of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, asked him to provide any information in his 
possession, and informed him of the evidence required to 
substantiate a service connection claim.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's claims file 
contains his service medical records and service personnel 
records.  The AOJ also requested and obtained VA outpatient 
treatment records from the Jacksonville VA Medical Center 
(VAMC), lay statements, and private treatment records from 
Palm Beach Pathology.  For reasons that will be further 
explained in the "analysis" section, the Board finds that 
there is no evidence of a current diagnosis of an anxiety 
disorder or evidence linking the veteran's melanoma to 
service.  Thus, a VA examination, pursuant to 38 U.S.C.A. 
§ 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), is unnecessary 
prior to final adjudication of this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Given the above, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims addressed 
in this decision that VA has not sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and an effective date, if service connection for 
anxiety disorder or melanoma were granted on appeal.  Since 
the veteran's service connection claims for anxiety disorder 
and melanoma are being denied and a disability rating and an 
effective date will not be assigned; there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  Moreover, the appellant has not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, personal records, VA and private treatment records, 
and lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims seeking entitlement to service 
connection for anxiety and a skin disorder and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as tumors, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2007).

Service Connection for an Anxiety Disorder

The veteran contends that he has acquired an anxiety disorder 
due to the stress of having to live with his tinnitus and 
melanoma.  

Service medical records show that the veteran made no 
complaints of or received treatment for anxiety or any 
symptoms of anxiety.  There was no diagnosis or any other 
medical evidence of an anxiety disorder shown in service.  
Further, the veteran did not report any symptoms of anxiety 
at his separation examination in August 1966.  He was found 
to be clinically normal upon discharge.

Post-service medical records include VA outpatient treatment 
records, from May to June 2004 and from December 2004 to 
January 2005.  A review of these records shows that in May 
2004 the veteran reported feeling depressed and having little 
interest in activities.  No diagnosis of any psychiatric 
conditions was given; the claims file contains no medical 
evidence or diagnosis of an anxiety disorder.  In the absence 
of proof of a present disability there can be no valid 
claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Based on the above evidence, the Board finds that, in the 
absence of competent medical evidence of a diagnosed anxiety 
disorder, the veteran's service connection claim for anxiety 
must be denied.  

Service Connection for Melanoma

The veteran contends that his melanoma was incurred as the 
result of herbicide exposure while he served in Vietnam.

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2007), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2007).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2007), shall be service connected, even though 
there is no record of such disease during service.  

38 C.F.R. § 3.309(e) (2007) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See also Notice, 67 Fed. 
Reg. 42600-42608 (2002) (determined that no other condition 
can warrant the presumption of service connection).  These 
diseases shall have become manifest to a degree of 10 percent 
or more any time after service, except that chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).

As an initial matter, the Board notes that the veteran's DD 
Form 20 shows that he did have active service in Vietnam from 
November 26, 1965 to November 26, 1966.  Thus, the veteran 
has the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), 
and the presumption of exposure to herbicides agents under 
38 C.F.R. §  3.307 does apply.  However, the Board finds that 
the veteran's diagnosed malignant melanoma is not a listed 
disease associated with exposure to certain herbicide agents 
pursuant to 38 C.F.R. § 3.309(e).  Thus, although the veteran 
is presumed to have been exposed to certain herbicide agents, 
he cannot be service connected for his melanoma because it is 
not a disease found to be associated with herbicide exposure.  
Id.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The veteran's service medical records are negative for any 
complaints or findings of skin conditions.  His separation 
examination report dated in August 1966 shows that the 
veteran was found to be clinically normal upon discharge.  

Post-service medical evidence, namely, private treatment 
records from Palm Beach Pathology in December 2003, shows 
that the veteran was diagnosed with malignant melanoma.  The 
claims file also contains a consent form signed by the 
veteran for the surgical removal of skin cancer in January 
2004.  However, these records from only date back to December 
2003 and do not contain any medical opinions linking the 
veteran's melanoma to his military service.  

Further, the Board finds that the available medical records 
do not indicate the required showing of continuity of 
symptoms since diagnosis and treatment for the veteran's 
melanoma.  A diagnosis for melanoma was only noted 
approximately 37 years after the veteran's discharge from the 
military.  Similarly, service connection on a presumptive 
basis, under 38 C.F.R. §§ 3.307 and 3.309, is not warranted 
due to a lack of diagnosis within one year of separation.  
After carefully reviewing the veteran's claims file, the 
Board finds that, in the absence of competent medical 
evidence linking his melanoma to service, the veteran's claim 
must be denied. 

Regarding the VA's duty to assist by providing a VA 
examination, the Board finds that without evidence of a 
current diagnosis for an anxiety disorder or evidence 
establishing that the veteran's melanoma manifesting in 
service or during an applicable presumption period, a VA 
examination is unnecessary prior to final adjudication of the 
veteran's claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his claimed anxiety disorder and melanoma.  
However, the Board notes that there is no indication that 
they possess the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an anxiety disorder is denied.

Service connection for melanoma, as a result of exposure to 
herbicides, is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for 
tinnitus.  See Dingess, supra.  Any notice deficiencies 
should be addressed on remand.

The duty to assist includes obtaining treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran maintains that he suffers from acoustic trauma 
due to exposure to loud aircraft noises in the U.S. Air 
Force.  His DD Form 214 shows that his military occupation 
specialty was a freight specialist.  He also received a small 
arms expert marksmanship ribbon.  

Treatment records from the Jacksonville VAMC show that the 
veteran complained of ringing in his ears in 2004.  He 
reported having experienced tinnitus ever since separation 
from military service.  At a January 2005 audiological 
examination, the examiner noted constant bilateral subjective 
tinnitus and went on to recommend possible amplification in 
dealing with the veteran's tinnitus.

Given the above evidence, the Board finds the veteran's 
reports of tinnitus since service when considered in light of 
his service military occupation specialty provides credible 
evidence of continuity of symptomatology capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Since it is unclear as to whether the veteran 
received a clear diagnosis of tinnitus, the Board finds that 
there is insufficient medical evidence of record to make a 
decision on the claim.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

On remand, the AOJ should ask the veteran to identify all 
health care providers that have treated him for tinnitus.  
After receipt of any available medical records, the veteran 
should be scheduled for a VA audiological examination, by the 
appropriate specialist to ascertain the nature, extent, and 
etiology of any tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the remaining issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007).  The notification should address 
the veteran's claim for service 
connection.  The AOJ must also send the 
veteran a corrective notice that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date and disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for tinnitus and 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  If records 
are unavailable, please have the health 
care provider so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
audiological examination, by the 
appropriate specialist, regarding the 
veteran's tinnitus.  The examiner should 
ascertain the nature, extent, and 
etiology of any tinnitus.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any studies or tests deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his disorder and 
reviewing the claims file, the examiner 
should offer opinions as to whether 
tinnitus is at least as likely as not (50 
percent or more probability) (1) incurred 
in or was aggravated as the result of 
active service or (2) is due to post-
service employment or hobbies.  If the 
etiology of the diagnosed disorder(s) is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
tinnitus.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


